The non-final office action dated 3/16/23 is hereby vacated/withdrawn. The non-final office action dated 3/16/23 is replaced with this communication non-responsive amendment for claims dated 1/26/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 1/26/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): No claims remain pending in the Application drawn to the originally presented invention. See 37 CFR 1.111. 

Newly submitted amended claims 1-11, 13-21 dated 1/26/22 amended claims and the previously presented claims are related as they aggregate user’s data from the third-party service providers.
However, Newly submitted amended claims 1-11, 13-21 dated 1/26/22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Newly submitted amended claims are drawn to related products/related processes of para 96, which is a distinct embodiment related products/related processes, MPEPE 806.05(j), which requires defining authorization by using specific portions of the user’s data to aggregate individually from the one or more third-party service providers.
 [0096] The interface module 206, in certain embodiments, may provide one or
more access controls to a user, allowing the user to define which devices 102, users, third party service providers 110, or the like may access which data. For example, the interface
module 206 may provide an interface for a user to allow and/or restrict certain mobile
applications, certain APIs for third-party services, certain plugins or extensions, certain
users, certain hardware devices 102, and/or one or more other entities to access data
downloaded for the user from one or more third-party service providers 108 (e.g., with
access controls by third-party service provider 108 or other data source, by data type, by
entity requesting access, and/or at another granularity). In this manner, the aggregation
module 104, in certain embodiments, may comprise a local repository of aggregated data,
which one or more other devices 102 and/or services may access and use, with a user’s
permission.

Previously presented claims were drawn to related products/related processes, of para 154, distinct embodiment related products/related processes, MPEPE 806.05(j), which requires revoking authorization of aggregation of data based on the selected third-party service provider(s). 

[0154] A portal module 112 displays 1008 to the user in a graphical user interface
a listing of multiple third-party service providers 108 using the detected 1006 similar
electronic credentials to aggregate 1002 the user’s data. A portal module 112 revokes 1010
authorization of aggregation 1002 of data from one or more of the multiple third-party
service providers 108 using the detected 1006 similar electronic credentials, in response to
a first user input from the user in the displayed 1008 graphical user interface.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L ORTIZ CRIADO whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2496